Citation Nr: 0505166	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
myofascial low back pain.  

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1985 until March 1987.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Portland, Oregon Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for myofascial low back pain, rated 10 
percent.  The veteran disagreed with the rating assigned.  In 
January 2004, the RO affirmed a prior denial of service 
connection for a psychiatric disability.  In August 2004 the 
veteran filed a notice of disagreement with that decision.  
This issue has been characterized to reflect the prior 
denial.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   

REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

The RO last rated the veteran's low back disorder in April 
2002.  Since then additional evidence has been received, 
including medical records pertaining to the disability at 
issue.  This evidence has not been considered by the RO, and 
the veteran has not waived initial AOJ consideration of this 
evidence.

The last VA examination specifically addressing the 
disability at issue also took place in April 2002, prior to 
the last rating decision.  In her March 2003 notice of 
disagreement (NOD), the veteran indicated that the pain from 
this disability had worsened.  Also, the evidence added, and 
not yet considered by the RO, suggests that the veteran may 
have received additional treatment for the disability, 
reports of which have not been secured for the record.  

In a January 2004 statement of the case (SOC), the RO 
notified the veteran that the criteria for rating disorders 
of the spine were revised effective September 26, 2003.  
However, it does not appear that the RO considered the 
revised criteria as they apply from their effective date.

Additionally, one of the matters the Board must address is 
which issue or issues are properly before it at this time.  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the mailing of 
notice of the RO decision), VA must respond by explaining the 
basis for the decision to the veteran (in a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

In a January 2004 rating decision, the RO affirmed a prior 
denial of service connection for psychiatric disability.  
Notice of this decision was sent to the veteran on January 
28, 2004.  In August 2004, the RO received a statement from 
the veteran asking for reconsideration of the decision and 
expressing that if such was not warranted, VA should treat 
her statement as a NOD.  This statement was received within 
one year of the notice of the decision and the RO has not 
responded.  While this was probably so because the claims 
file was enroute to the Board, the Board is  nevertheless 
bound to instruct the RO that the issue remains pending in 
appellate status and requires further action.  See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).  It is also noteworthy 
that this claim is not before the Board at this time, and 
will only be before the Board if a timely substantive appeal 
is filed after the SOC is issued. 

Accordingly, the case is REMANDED to the RO for the 
following:
1. The RO should update to the present 
the records of the veteran's treatment 
for myofascial low back pain.  She should 
assist in the matter by identifying all 
sources of treatment, and providing any 
necessary releases.

2. The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the current 
severity of her service-connected 
myofascial low back pain.  Her claims 
folder must be reviewed by the examiner 
in conjunction with the examination, and 
any indicated studies (specifically 
including ranges of motion) must be 
completed.  If possible, the examiner 
should determine whether the disability 
has periods of exacerbation and (also if 
possible) comment regarding the frequency 
of such episodes and the degree of 
expected additional loss of function 
during the episodes. As lumbar disc 
disease and fibromyalgia are also 
diagnosed, but not service connected, the 
examiner should, to the extent possible, 
distinguish symptoms of the service 
connected myofascial low back pain from 
those due to other, non-service 
connected, conditions.   The examiner 
should be provided copies of both the 
previous and the revised rating criteria 
for rating back disability, and the 
clinical findings reported must be 
sufficiently detailed to allow for 
consideration under all applicable (new 
and old) criteria.  The examiner should 
explain the rationale for all opinions 
given.   

3. The RO should then readjudicate the 
claim, considering both the old and new 
rating criteria, as they apply.  As the 
appeal is from the initial rating 
assigned with a grant of service 
connection, the RO should consider 
whether staged ratings are appropriate. 
Fenderson v. West, 12 Vet. App 119 
(1999).  If the claim remains denied, the 
RO should issue an appropriate 
supplemental SOC and provide the veteran 
and her representative the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order. No action 
is required of the appellant until she is 
notified.

4. The RO should also review its January 
2004 decision affirming the prior denial 
of service connection for psychiatric 
disability in light of the additional 
arguments presented by the veteran in 
August 2004.  If that benefit sought 
remains denied, the RO should issue an 
appropriate SOC addressing the matter of 
whether new and material evidence has 
been received to reopen a claim of 
service connection for a psychiatric 
disability.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  If the appeal is timely 
perfected, the issue should be returned 
to the Board for appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


